Title: To Alexander Hamilton from Jeremiah Olney, 10 September 1788
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, 10th. Septr. 1788.
Dear Sir
I am Sorry to inform you that Mr. H. Cannot be prevailed on to attend Congress till after the Octr. Session of our Genl. Assembly which will be the last of the month, & which he means to attend, as he has been appointed a Representative for Charleston, Since his Return from New York. Mr. H’s Determination I have from a Gentleman in his Neighbourhood & well acquainted with his Politicks. I am apprehensive Mr. A will Remain Sometime without a Colleague, Since Mr. H. will not go forward & there being a Legislative act now in Force in this State ordering that no Deligate Shall take a Seat in Congress except he Shall have Special orders from the Genl. Assembly for that purpose, which will be an Effectual Check upon the other Deligates going forward, which Circumstance I was unacquainted with ’till within a few Days past. Matters being thus Situated I See not the least hopes of Effecting a Representation in Congress from this State till after the Octr. Session of our Genl. Assembly. I Shall wright Mr. A. on the Subject per this Conveyance.
I am with Sincear Esteem   Dear Sir   Your Obedt. Hume. Sert.

Jereh. Olney
Colo. A. Hamilton

